Appellant was convicted in the district court of Denton County of possessing material for the manufacture of intoxicating liquor, and his punishment fixed at eighteen months in the penitentiary.
There is but one bill of exceptions in the record which was taken to the overruling of the motion for new trial. No question of fact or complaint of procedure other than those which occurred during the trial of the case, is presented in the motion for new trial. Complaint is made of the misspelling of some words in the verdict of the jury, but this is not deemed ground for reversal where the words *Page 545 
used are of such sound and apparent sense as that the verdict is intelligible. The jury's statement that they find the defendant guilty and "ases" his punishment at eighteen months in the "penatenure", is simply a case of misspelling words when from the context it is plain what the jury meant.
The testimony seems sufficient to support the conclusion reached by the jury. In a search of appellant's premises there was found near his house a fifty-gallon barrel full of mash, and not far away a half-gallon of whiskey, and in another part of the premises a still called by the witnesses "an old tub still". A lot of tracks led from appellant's house out to where these articles were found.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.